Appeal by husband from two orders of the Family Court, Richmond County, dated September 7, 1971 and December 21, 1971, which awarded to the wife support in the amount of $125 and $115 per week, respectively. Orders modified on the facts by reducing the amount of support *551in each to the sum of $80 per week, nunc pro tunc to September 7, 1971. As so modified, orders affirmed, without costs. In our opinion, the award in each order was excessive to the extent indicated. Munder, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.